

115 HR 3290 IH: To require the Secretary of Energy to initiate the development of voluntary model pathways for modernizing the electric grid, and for other purposes.
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3290IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. McNerney (for himself and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to initiate the development of voluntary model pathways for
			 modernizing the electric grid, and for other purposes.
	
		1.Voluntary model pathways
			(a)Establishment of voluntary model pathways
 (1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall initiate the development of voluntary model pathways for modernizing the electric grid through a collaborative, public-private effort that—
 (A)produces illustrative policy pathways that can be adapted for State and regional applications by regulators and policymakers;
 (B)facilitates the modernization of the electric grid to achieve the objectives described in paragraph (2);
 (C)ensures a reliable, resilient, affordable, safe, and secure electric system; and (D)acknowledges and provides for different priorities, electric systems, and rate structures across States and regions.
 (2)ObjectivesThe pathways established under paragraph (1) shall facilitate achievement of the following objectives:
 (A)Near real-time situational awareness of the electric system. (B)Data visualization.
 (C)Advanced monitoring and control of the advanced electric grid. (D)Enhanced certainty for private investment in the electric system.
 (E)Increased innovation. (F)Greater consumer empowerment.
 (G)Enhanced grid resilience, reliability, and robustness. (H)Improved—
 (i)integration of distributed energy resources; (ii)interoperability of the electric system; and
 (iii)predictive modeling and capacity forecasting. (3)Steering committeeNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a steering committee to facilitate the development of the pathways under paragraph (1), to be composed of members appointed by the Secretary, consisting of persons with appropriate expertise representing a diverse range of interests in the public, private, and academic sectors, including representatives of—
 (A)the Smart Grid Task Force established under section 1303 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17383); and
 (B)the Smart Grid Advisory Committee established under section 1303 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17383).
 (b)Technical assistanceThe Secretary may provide technical assistance to States, Indian tribes, or units of local government to adopt one or more elements of the pathways developed under subsection (a)(1).
 (c)Definition of SecretaryIn this section, the term Secretary means the Secretary of Energy. 